UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2013 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2013 Annual Report to Shareholders DWS Diversified Market Neutral Fund (formerly DWS Disciplined Market Neutral Fund) Contents 4 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 31 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Financial Highlights 39 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Information About Your Fund's Expenses 54 Tax Information 55 Advisory Agreement Board Considerations and Fee Evaluation 57 Summary of Management Fee Evaluation by Independent Fee Consultant 61 Board Members and Officers 66 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. While market neutral funds may outperform the market during periods of severe downturn, they may also underperform the market during periods of market rallies. Investment strategies employed by the fund's investment management teams are intended to be complementary, but may not be. The interplay of the various strategies may result in the fund holding a significant amount of certain types of securities and could increase the fund's portfolio turnover rates which may result in higher transactional costs and/or capital gains or losses. Some money managers will have a greater degree of correlation with each other and with the market than others. The degree of correlation will vary as a result of market conditions and other factors. The fund may lend securities to approved institutions. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Investment Strategy The fund seeks to achieve its investment objective by employing a multi-manager approach whereby portions of the fund's assets are allocated to separate investment management teams, including subadvisors that employ different market-neutral investment strategies. Pursuant to the investment management teams' different investment strategies, the fund's investment portfolio is primarily comprises exposure to long and short positions in securities and other investments from U.S., foreign and emerging markets. Portfolio management buys (takes long positions in) investments that it believes are undervalued and sells short securities and other investments (e.g., borrows the investment and then sells it) that it believes are overvalued. The Advisor currently allocates the fund's assets among three different investment management teams, including two subadvisors that employ different market-neutral strategies.The Advisor currently allocates the fund's assets across two sub-advised sleeves managed by Pyramis Global Advisors, LLC ("Pyramis") and Henderson Alternative Investment Advisor Limited ("Henderson") and one sleeve managed by the Advisor. Each investment management team will employ different market-neutral investment strategies when managing the assets of the fund allocated to it. During the 12-month period ended August 31, 2013, DWS Diversified Market Neutral Fund returned 1.26%. In comparison, its benchmark — the Citigroup 3-month US T-Bill Index — returned 0.07%. The fund's three- and five-year average annual total returns are 0.81% and 0.99%, which compares favorably with the benchmark returns of 0.08% and 0.17%, respectively, in the same intervals. The fund also has outpaced its Morningstar peer group, Market Neutral Funds, in the one, three- and five-year periods. "We believe the fund's multi-manager approach can capture the breadth of dispersion in equity returns." The U.S. stock market performed very well during the 12-month period ended August 31, 2013, returning 19.84% as gauged by the Russell 1000® Index. Stocks were supported by a healthy backdrop of gradually improving economic growth, rising housing prices and high corporate profit margins. In addition, the U.S. Federal Reserve Board (the Fed) continued to provide support for the financial markets via its bond-buying program known as a quantitative easing. Together, these factors — along with generally favorable news flow from overseas — led to a strengthening of investor confidence and a robust, double-digit return for the stock market. While the fund did not keep up with the return of the major stock indices, it is important to recognize that the fund seeks capital appreciation that is independent of the direction of equity markets. Fund Performance On July 19, 2013, the fund changed to a new multi-manager approach. As a result, the majority of the fund's performance during the annual reporting period reflects the strategy employed by the previous management team. Ten Largest Long Equity Holdings at August 31, 2013 (11.0% of Net Assets) 1. eBay, Inc. Provider of online auction services 1.3% 2. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.2% 3. Invesco Ltd. An independent investment management group 1.2% 4. Citigroup, Inc. A diversified financial services holding company 1.2% 5. Gilead Sciences, Inc. Developer of nucleotide pharmaceuticals 1.1% 6. ConocoPhillips Producer of petroleum and other natural gases 1.0% 7. CVS Caremark Corp. Operator of a chain of drugstores 1.0% 8. Union Pacific Corp. Operates as a rail transportation provider 1.0% 9. The Goldman Sachs Group, Inc. Global investment banking and securities firm 1.0% 10. Accenture PLC Provides management and technology consulting services and solutions 1.0% With that in mind, the largest positive contribution to performance came from the fund's positioning in the technology sector. The largest benefit stemmed from a substantial underweight in Apple, Inc., which performed poorly on concerns about its product pipeline, as well as an overweight position in Hewlett-Packard Co.,* which rebounded strongly after hitting its lowest point in a decade during December. Long positions in Micron Technology, Inc.* and First Solar, Inc.* also added value in technology. * Not held in the portfolio as of August 31, 2013. The fund's second-best sector was materials, where the fund generated positive returns on both the long and short sides of the market. Key individual contributors were short positions in Allied Nevada Gold Corp.* and the steel producer Allegheny Technologies, Inc.,* as well as a long position in Westlake Chemical Corp.* The industrials, consumer staples and telecommunications services sectors were also areas of strength for the fund. On the negative side, the fund's performance was hurt by its positioning in financials, where the gains in its long positions did not make up for the declining dollar value of its shorts. The largest individual detractor was a short position in the insurer Protective Life Corp.* The consumer discretionary sector also proved to be a challenging area due to short positions in a number of stocks that delivered strong gains, including Cablevision Systems Corp. * Not held in the portfolio as of August 31, 2013. From time to time, the fund can use derivatives — specifically, futures and total return swaps — to achieve a portion of its short exposure. Outlook and Positioning During the past five years, market performance has been largely driven by global events, such as news related to the European debt crisis and the stimulative policies of the Fed. As a result, the performance of individual stocks has been highly correlated. Now, with the world economy gradually healing and the Fed apparently set to "taper" its quantitative easing policies, the potential exists for a greater dispersion of returns — which could work to the benefit of investors who focus on individual stock selection. In this environment, we believe a market-neutral approach can add value by limiting the impact of market volatility and providing returns that are not correlated to the performance of the major asset classes. We believe the fund's multi-manager approach can capture the breadth of dispersion in equity returns. Ten Largest Securities Sold Short Equity Holdings at August 31, 2013 (5.1% of Net Assets) 1. Sturm, Ruger & Co., Inc. Manufactures and sells firearms 0.7% 2. Fast Retailing Co., Ltd. Operates a chain of clothing stores 0.7% 3. Smith & Wesson Holding Corp. Produces handguns, law enforcement products, and firearm safety and security products 0.7% 4. Eli Lilly & Co. Producer of pharmaceuticals 0.6% 5. Amgen, Inc. Developer, manufacturer and marketer of human therapeutics 0.4% 6. Cerner Corp. Markets and installs health care solutions to consumers 0.4% 7. Intel Corp. Designer, manufacturer and seller of computer components and related products 0.4% 8. Oversea-Chinese Banking Corp., Ltd. Provides a variety of financial services 0.4% 9. NetEase, Inc. An internet technology company that develops applications 0.4% 10. E.I. du Pont de Nemours & Co. Operates as a science and technology based company worldwide 0.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 66 for contact information. Portfolio Management Team Chris Umscheid, Director, DIMA Lead Portfolio Manager of the fund. Joined the fund in 2013. • Global Head of Hedge Fund Research and Due Diligence and Member of the Global Hedge Fund Investment Committee: New York. • Joined Deutsche Asset & Wealth Management in 2007 with 13 years of industry experience; previously, served as a Portfolio Manager for Fund of Hedge Funds at Wafra Investment Advisory Group, a Portfolio Manager and Director of Research at Yankee Advisers, LLC and a Senior Analyst at Phoenix Advisers Inc. Began career as a Financial Analyst at Goldman Sachs. • AB in Economics from Dartmouth College. Owen Fitzpatrick, CFA, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1995. • Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. • Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously he served as a portfolio manager at Manufacturer's Hanover Trust Company. • BA and MBA, Fordham University. Pankaj Bhatnagar, PhD, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. • Portfolio Manager for the Quantitative Group: New York. • Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Subadvisor Pyramis Global Advisors, LLC Timothy E. Heffernan, CFA, Portfolio Manager, Pyramis Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. • Joined Fidelity, an affiliate of Pyramis, in 1984. • Portfolio Manager for the firm's market neutral institutional investment strategy in 1993 and has managed market neutral strategies for institutional clients for more than 19 years. Currently, manages the Pyramis equity market neutral strategies for several institutional clients. • BS, Northeastern University. Subadvisor Henderson Alternative Investment Advisor Limited Graham Kitchen, CFA, Head of Equities, Henderson Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. • Joined Henderson in 2005. • Prior to joining Henderson, was Head of UK Equities at Threadneedle and Co-Head of Investment at Invesco Asset Management. • Graham graduated from Lancaster University with a First Class BA (Hons) in History and then gained a Masters degree in Modern History from Oxford University. Graham is a member of AIMR and became a CFA Charterholder in 1995. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The unmanaged Citigroup 3-Month T-Bill Index is representative of the 3-month Treasury market, and tracks the performance of U.S. Treasury obligations with maturities of three months. Index returns do not reflect any fees or expenses and it is not possible to invest directly into the Citigroup 3-Month T-Bill Index. The Morningstar Market Neutral Funds category consists of funds that attempt to reduce systematic risk created by factors such as exposure to sectors, market-cap ranges, investment styles, currencies and/or countries. They try to achieve this by matching short positions within each area against long positions. It is not possible to invest directly in an index or category. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. In doing so, it means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy, and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. Short positions represent the borrowing then selling of a security with the expectation that the security will fall in value. The security can then be purchased and the borrower repaid at a lower price. With a long position, a security is purchased with the expectation that the security will rise in value. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. Diversification neither assures a profit nor guarantees against a loss. Performance Summary August 31, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 1.26% 0.99% 0.65% Adjusted for the Maximum Sales Charge (max 5.75% load) -4.56% -0.20% -0.21% Citigroup 3-Month T-Bill Index† 0.07% 0.17% 1.14% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 0.55% 0.23% -0.14% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.55% 0.23% -0.14% Citigroup 3-Month T-Bill Index† 0.07% 0.17% 1.14% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges 1.47% 1.18% 0.82% Citigroup 3-Month T-Bill Index† 0.07% 0.17% 1.14% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges 1.67% 1.31% 0.94% Citigroup 3-Month T-Bill Index† 0.07% 0.17% 1.14% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 3.83%, 4.54%, 3.64% and 3.46% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 16, 2006. The performance shown for the index is for the time period of October 31, 2006 through August 31, 2013, which is based on the performance period of the life of the Fund. † The unmanaged Citigroup 3-Month T-Bill Index is representative of the 3-month Treasury market. Class A Class C Class S Institutional Class Net Asset Value 8/31/13 $ 8/31/12 $ Investment Portfolio as of August 31, 2013 Shares Value ($) Long Positions 97.5% Common Stocks 81.5% Consumer Discretionary 10.9% Auto Components 0.9% BorgWarner, Inc. (a) Delphi Automotive PLC TS Tech Co., Ltd. Automobiles 1.1% Honda Motor Co., Ltd. Mazda Motor Corp.* Suzuki Motor Corp. Volkswagen AG Hotels, Restaurants & Leisure 1.2% Brinker International, Inc. Hotel Shilla Co., Ltd. Jamba, Inc.* Papa John's International, Inc. (a) Thomas Cook Group PLC* Household Durables 0.1% Pulte Group, Inc. Internet & Catalog Retail 0.4% Expedia, Inc. Priceline.com, Inc.* (a) Leisure Equipment & Products 0.1% Sega Sammy Holdings, Inc. Media 2.8% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" (a) DIRECTV* Fuji Media Holdings, Inc. Gannett Co., Inc. Omnicom Group, Inc. Multiline Retail 0.8% Don Quijote Co., Ltd. Intime Retail Group Co., Ltd. Specialty Retail 2.0% Baoxin Auto Group Ltd. Bed Bath & Beyond, Inc.* (a) Best Buy Co., Inc. CarMax, Inc.* Kingfisher PLC L Brands, Inc. (a) O'Reilly Automotive, Inc.* The Gap, Inc. Tiffany & Co. Textiles, Apparel & Luxury Goods 1.5% Kering Michael Kors Holdings Ltd.* (a) Pandora AS Prada SpA PVH Corp. (a) Consumer Staples 5.3% Beverages 1.5% Anheuser-Busch InBev NV C&C Group PLC Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing 2.9% CVS Caremark Corp. Koninklijke Ahold NV Kroger Co. Rite Aid Corp.* Seven & I Holdings Co., Ltd. Walgreen Co. (a) Household Products 0.5% Energizer Holdings, Inc. Tobacco 0.4% Japan Tobacco, Inc. Energy 6.3% Energy Equipment & Services 1.4% Baker Hughes, Inc. Dril-Quip, Inc.* Halliburton Co. (a) Nabors Industries Ltd. National Oilwell Varco, Inc. (a) Schlumberger Ltd. (a) Superior Energy Services, Inc.* Oil, Gas & Consumable Fuels 4.9% BG Group PLC Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* (a) EQT Corp. INPEX Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. (a) Williams Companies, Inc. World Fuel Services Corp. Financials 14.9% Capital Markets 5.0% Ameriprise Financial, Inc. BlackRock, Inc. CITIC Securities Co., Ltd. "H" FXCM, Inc. "A" (a) Invesco Ltd. (a) Nomura Holdings, Inc. The Charles Schwab Corp. (a) The Goldman Sachs Group, Inc. UBS AG (Registered)* Uranium Participation Corp.* Walter Investment Management Corp.* Commercial Banks 3.9% Banco Bilbao Vizcaya Argentaria SA Boston Private Financial Holdings, Inc. China Construction Bank Corp. "H" Dah Sing Financial Holdings Ltd. DBS Group Holdings Ltd. DnB ASA FirstMerit Corp. Hanmi Financial Corp. Mizuho Financial Group, Inc. National Australia Bank Ltd. Regions Financial Corp. Societe Generale SA Sumitomo Mitsui Financial Group, Inc. U.S. Bancorp. Consumer Finance 0.1% Encore Capital Group, Inc.* Diversified Financial Services 1.9% Citigroup, Inc. CME Group, Inc. "A" Interactive Brokers Group, Inc. "A" (a) IntercontinentalExchange, Inc.* (a) Insurance 1.9% AIA Group Ltd. Allstate Corp. AXA SA Employers Holdings, Inc. Legal & General Group PLC Prudential Financial, Inc. Resolution Ltd. T&D Holdings, Inc. Real Estate Investment Trusts 0.2% Simon Property Group, Inc. (REIT) Taubman Centers, Inc. (REIT) Real Estate Management & Development 1.2% CBRE Group, Inc. "A"* Cheung Kong (Holdings) Ltd. Grainger PLC Howard Hughes Corp.* Thrifts & Mortgage Finance 0.7% Hudson City Bancorp., Inc. Nationstar Mortgage Holdings, Inc.* (a) Paragon Group of Companies PLC Health Care 12.2% Biotechnology 6.0% Alexion Pharmaceuticals, Inc.* (a) Amarin Corp. PLC (ADR)* ARIAD Pharmaceuticals, Inc.* BioMarin Pharmaceutical, Inc.* (a) Celgene Corp.* Celldex Therapeutics, Inc.* Genomic Health, Inc.* Gilead Sciences, Inc.* Medivation, Inc.* (a) Regeneron Pharmaceuticals, Inc.* Sunesis Pharmaceuticals, Inc.* Swedish Orphan Biovitrum AB* Synageva BioPharma Corp.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 0.3% Hologic, Inc.* (a) Health Care Providers & Services 1.0% CIGNA Corp. Express Scripts Holding Co.* (a) HCA Holdings, Inc. Universal Health Services, Inc. "B" Life Sciences Tools & Services 1.2% Agilent Technologies, Inc.(a) Bruker Corp.* (a) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Pharmaceuticals 3.7% AbbVie, Inc. Allergan, Inc. (a) Bayer AG (Registered) Endo Health Solutions, Inc.* Merck & Co., Inc. (a) Novartis AG (Registered) Pfizer, Inc. (a) Roche Holding AG (ADR) Valeant Pharmaceuticals International, Inc.* Warner Chilcott PLC "A" (a) Industrials 8.8% Aerospace & Defense 1.6% AviChina Industry & Technology Co., Ltd. "H" Exelis, Inc. Finmeccanica SpA* Spirit Aerosystems Holdings, Inc. "A"* Air Freight & Logistics 0.4% Expeditors International of Washington, Inc. FedEx Corp. (a) Airlines 0.3% International Consolidated Airlines Group SA* Building Products 0.3% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies 0.2% Copart, Inc.* Stericycle, Inc.* Electrical Equipment 0.6% Mitsubishi Electric Corp. Regal-Beloit Corp. Schneider Electric SA Industrial Conglomerates 0.3% Koninklijke Philips NV Machinery 2.0% Cummins, Inc. (a) Dover Corp. Ebara Corp. Kawasaki Heavy Industries Ltd. Parker Hannifin Corp. (a) Pentair Ltd. (Registered) (a) Senior PLC Professional Services 0.8% Adecco SA (Registered)* Manpowergroup, Inc. Robert Half International, Inc. Towers Watson & Co. "A" Verisk Analytics, Inc. "A"* Road & Rail 1.5% CSX Corp. Genesee & Wyoming, Inc. "A"* (a) Kansas City Southern Norfolk Southern Corp. Union Pacific Corp. Trading Companies & Distributors 0.8% Mitsui & Co., Ltd. MRC Global, Inc.* Ramirent OYJ Information Technology 14.7% Communications Equipment 1.5% AAC Technologies Holdings, Inc. Alcatel-Lucent* Juniper Networks, Inc.* (a) QUALCOMM, Inc. Riverbed Technology, Inc.* Computers & Peripherals 1.5% Apple, Inc. (a) SanDisk Corp. Seagate Technology PLC Western Digital Corp. Electronic Equipment, Instruments & Components 1.8% InvenSense, Inc.* (a) Oki Electric Industry Co., Ltd.* Sapphire Technology Co., Ltd.* Spectris PLC Taiyo Yuden Co., Ltd. TE Connectivity Ltd. (a) Internet Software & Services 3.1% Baidu, Inc. (ADR)* (a) eBay, Inc.* (a) Facebook, Inc. "A"* (a) Google, Inc. "A"* (a) Internet Initiative Japan, Inc. IT Services 2.2% Accenture PLC "A" Fiserv, Inc.* Fujitsu Ltd. Nihon Unisys Ltd. Paychex, Inc. Total System Services, Inc. Semiconductors & Semiconductor Equipment 3.3% Cavium, Inc.* (a) LSI Corp. Microchip Technology, Inc. Monolithic Power Systems, Inc. (a) Nuflare Technology, Inc. 48 NXP Semiconductor NV* (a) Seoul Semiconductor Co., Ltd. Software 1.3% BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* (a) FactSet Research Systems, Inc. Microsoft Corp. (a) Oracle Corp. Red Hat, Inc.* ServiceNow, Inc.* VMware, Inc. "A"* Materials 3.6% Chemicals 1.5% Asahi Kasei Corp. Ashland, Inc. (a) Nippon Shokubai Co., Ltd. Praxair, Inc. (a) Construction Materials 0.3% Taiheiyo Cement Corp. Containers & Packaging 0.6% DS Smith PLC Rock-Tenn Co. "A" Metals & Mining 1.2% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. United States Steel Corp. Telecommunication Services 3.7% Diversified Telecommunication Services 2.6% Nippon Telegraph & Telephone Corp. Singapore Telecommunications Ltd. Verizon Communications, Inc. Vivendi SA Windstream Corp. Ziggo NV Wireless Telecommunication Services 1.1% DiGi.Com Bhd. SBA Communications Corp. "A"* Softbank Corp. Vodafone Group PLC (ADR) (a) Utilities 1.1% Electric Utilities 0.1% Pinnacle West Capital Corp. Gas Utilities 0.1% UGI Corp. Independent Power Producers & Energy Traders 0.1% Drax Group PLC Multi-Utilities 0.8% CenterPoint Energy, Inc. TECO Energy, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $316,840,281) Cash Equivalents 16.0% Central Cash Management Fund, 0.05% (b) (Cost $60,349,918) % of Net Assets Value ($) Total Long Positions (Cost $377,190,199)† Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $377,312,838. At August 31, 2013, net unrealized depreciation for all securities based on tax cost was $8,640,436. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,962,757 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,603,193. Shares Value ($) Common Stocks Sold Short 37.9% Consumer Discretionary 5.9% Auto Components 0.1% Goodyear Tire & Rubber Co. Automobiles 0.5% Daihatsu Motor Co., Ltd. Daimler AG (Registered) Distributors 0.3% Jardine Cycle & Carriage Ltd. Hotels, Restaurants & Leisure 1.0% Carnival PLC Darden Restaurants, Inc. Whitbread PLC Household Durables 0.3% Panasonic Corp. Leisure Equipment & Products 1.3% Smith & Wesson Holding Corp. Sturm, Ruger & Co., Inc. Multiline Retail 0.5% Debenhams PLC Golden Eagle Retail Group Ltd. Parkson Retail Group Ltd. Specialty Retail 1.3% AutoNation, Inc. Fast Retailing Co., Ltd. Halfords Group PLC Textiles, Apparel & Luxury Goods 0.6% Daphne International Holdings Ltd. Luxottica Group SpA Salvatore Ferragamo SpA Consumer Staples 2.9% Food & Staples Retailing 0.9% Greggs PLC Sysco Corp. William Morrison Supermarkets PLC Food Products 0.9% Nissin Foods Holdings Co., Ltd. Tingyi (Cayman Islands) Holding Corp. Yamazaki Baking Co., Ltd. Household Products 0.8% Colgate-Palmolive Co. Unicharm Corp. Vinda International Holdings Ltd. Personal Products 0.3% Dr. Ci:Labo Co., Ltd. Energy 2.1% Energy Equipment & Services 0.8% Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc. FMC Technologies, Inc. Oil, Gas & Consumable Fuels 1.3% Devon Energy Corp. HollyFrontier Corp. Koninklijke Vopak NV SandRidge Energy, Inc. Statoil ASA Ultra Petroleum Corp. Financials 5.1% Capital Markets 1.0% Federated Investors, Inc. "B" Legg Mason, Inc. Schroders PLC Waddell & Reed Financial, Inc. "A" Commercial Banks 2.5% Banco Santander SA Hang Seng Bank Ltd. National Australia Bank Ltd. Oversea-Chinese Banking Corp., Ltd. Raiffeisen Bank International AG Senshu Ikeda Holdings, Inc. United Overseas Bank Ltd. Valley National Bancorp. Wells Fargo & Co. Diversified Financial Services 0.2% Hong Kong Exchanges & Clearing Ltd. Insurance 0.3% Unum Group Real Estate Investment Trusts 0.9% Mack-Cali Realty Corp. (REIT) National Retail Properties, Inc. (REIT) Prologis, Inc. (REIT) Thrifts & Mortgage Finance 0.2% New York Community Bancorp., Inc. Health Care 6.3% Biotechnology 2.3% Aegerion Pharmaceuticals, Inc. Algeta ASA Amgen, Inc. Celgene Corp. ImmunoGen, Inc. Regeneron Pharmaceuticals, Inc. Seattle Genetics, Inc. Health Care Equipment & Supplies 0.2% Abbott Laboratories Health Care Providers & Services 1.3% Chemed Corp. DaVita HealthCare Partners, Inc. Laboratory Corp. of America Holdings Owens & Minor, Inc. Patterson Companies, Inc. Health Care Technology 0.4% Cerner Corp. Life Sciences Tools & Services 0.2% Quintiles Transnational Holdings, Inc. Pharmaceuticals 1.9% Bristol-Myers Squibb Co. Eli Lilly & Co. GlaxoSmithKline PLC Johnson & Johnson Sanofi Teva Pharmaceutical Industries Ltd. (ADR) Industrials 4.7% Aerospace & Defense 0.4% QinetiQ Group PLC Rolls-Royce Holdings PLC Air Freight & Logistics 0.2% Forward Air Corp. Commercial Services & Supplies 0.5% Edenred Mitie Group PLC Construction & Engineering 0.6% Carillion PLC Comfort Systems USA, Inc. MYR Group, Inc. Electrical Equipment 0.7% ABB Ltd. (ADR) ABB Ltd. (Registered) Harbin Electric Co., Ltd. "H" Industrial Conglomerates 0.4% Toshiba Corp. Machinery 0.8% Atlas Copco AB "A" Deere & Co. FANUC Corp. Road & Rail 0.5% Norfolk Southern Corp. Odakyu Electric Railway Co., Ltd. Trading Companies & Distributors 0.4% Fastenal Co. Transportation Infrastructure 0.2% Hamburger Hafen und Logistik AG Information Technology 7.1% Communications Equipment 0.3% QUALCOMM, Inc. Computers & Peripherals 0.5% SanDisk Corp. Wacom Co., Ltd. Electronic Equipment, Instruments & Components 1.3% Badger Meter, Inc. Molex, Inc. Sunny Optical Technology Group Co., Ltd. Tech Data Corp. Internet Software & Services 1.9% LinkedIn Corp. "A" NetEase, Inc. (ADR) OpenTable, Inc. Pandora Media, Inc. SPS Commerce, Inc. Trulia, Inc. IT Services 0.4% Jack Henry & Associates, Inc. Paychex, Inc. Semiconductors & Semiconductor Equipment 1.6% Atmel Corp. Intel Corp. Microsemi Corp. RF Micro Devices, Inc. Texas Instruments, Inc. Software 1.1% Dwango Co., Ltd. FactSet Research Systems, Inc. Giant Interactive Group, Inc. (ADR) Oracle Corp. Materials 1.8% Chemicals 1.3% E.I. du Pont de Nemours & Co. Nitto Denko Corp. Sumitomo Bakelite Co., Ltd. Sumitomo Chemical Co., Ltd. Metals & Mining 0.3% Sumitomo Metal Mining Co., Ltd. Paper & Forest Products 0.2% International Paper Co. Telecommunication Services 1.6% Diversified Telecommunication Services 1.2% BT Group PLC Nippon Telegraph & Telephone Corp. Telefonica SA Telstra Corp., Ltd. Verizon Communications, Inc. Wireless Telecommunication Services 0.4% M1 Ltd. NTT DoCoMo, Inc. Utilities 0.4% Gas Utilities 0.3% Hong Kong & China Gas Co., Ltd. Independent Power Producers & Energy Traders 0.1% APR Energy PLC Total Common Stocks (Proceeds $147,520,035) Exchange-Traded Fund Sold Short 0.7% Nikkei 225 Fund (Cost $2,846,197) Total Positions Sold Short (Proceeds $150,366,232) * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At August 31, 2013, open futures contracts sold were as follows Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) CAC 40 10 Euro EUR 9/20/2013 61 Hang Seng Index HKD 9/27/2013 5 ) DAX Index EUR 9/20/2013 12 ASX SPI 200 Index AUD 9/19/2013 11 ) SGX MSCI Singapore Index SGD 9/27/2013 22 ) TOPIX Index JPY 9/12/2013 4 S&P 500 E-Mini Index USD 9/20/2013 Nikkei 225 JPY 9/12/2013 17 Total net unrealized appreciation At August 31, 2013, open total return swap contracts were as follows: Reference Entity Expiration Date Financing Rate Shares Notional Amount ($) Unrealized Appreciation/ (Depreciation) ($) Short Positions†† GS Engineering & Construction Corp. 8/19/2014 1 Month LIBOR -1.0% 1 ) Samsung Electro-Mechanics Co., Ltd. 8/19/2014 1 Month LIBOR -0.5% 1 ) PT Bank Mandiri (Persero) Tbk 8/22/2014 1 Month LIBOR -2.5% 1 Hotai Motor Co., Ltd. 8/22/2014 1 Month LIBOR -5.0% 1 ) Total net unrealized appreciation †† The Fund makes payments on any positive monthly return of the reference entity, net of the applicable financing rate. The Fund receives payments on any negative monthly return of the reference entity, net of the applicable financing rate. Counterparty: 1 Credit Suisse LIBOR: London Interbank Offered Rate As of August 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty GBP USD 9/30/2013 JPMorgan Chase Securities, Inc. AUD USD 9/30/2013 JPMorgan Chase Securities, Inc. USD SGD 9/30/2013 80 JPMorgan Chase Securities, Inc. USD HKD 9/30/2013 5 JPMorgan Chase Securities, Inc. DKK USD 9/30/2013 JPMorgan Chase Securities, Inc. EUR USD 9/30/2013 JPMorgan Chase Securities, Inc. USD JPY 9/30/2013 JPMorgan Chase Securities, Inc. CHF USD 9/30/2013 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty SGD USD 9/30/2013 ) JPMorgan Chase Securities, Inc. HKD USD 9/30/2013 ) JPMorgan Chase Securities, Inc. USD GBP 9/30/2013 ) JPMorgan Chase Securities, Inc. USD SEK 9/30/2013 ) JPMorgan Chase Securities, Inc. USD CHF 9/30/2013 ) JPMorgan Chase Securities, Inc. USD DKK 9/30/2013 ) JPMorgan Chase Securities, Inc. JPY USD 9/30/2013 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound HKD Hong Kong Dollar IDR Indonesian Rupiah JPY Japanese Yen SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, total return swap contracts, and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (c) $ $ $
